                                                                                               Case 2:19-cv-02985-JJT Document 87 Filed 07/14/20 Page 1 of 1


                                                                                       1    Caroline Larsen, SBN 022547
                                                                                            Douglas (Trey) Lynn, SBN 028054
                                                                                       2    OGLETREE, DEAKINS, NASH,
                                                                                       3    SMOAK & STEWART, P.C., #00504800
                                                                                            2415 East Camelback Road, Suite 800
                                                                                       4    Phoenix, Arizona 85016
                                                                                       5    Telephone: (602) 778-3700
                                                                                            Caroline.Larsen@ogletree.com
                                                                                       6    Trey.Lynn@ogletree.com
                                                                                       7    Attorneys for Defendants
                                                                                       8    Oracle Corporation and Oracle
                                                                                            Financial Services Software, Inc.
                                                                                       9
                                                                                       10                       IN THE UNITED STATES DISTRICT COURT
                                                                                       11                            FOR THE DISTRICT OF ARIZONA
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.




                                                                                       12    Catherine M. Beardsley, an individual,        Case No. CV-19-2985-PHX-JJT
                                                 2415 East Camelback Road, Suite 800




                                                                                       13
                                                                                                                  Plaintiff,
                                                       Phoenix, Arizona 85016




                                                                                       14           v.                                     DEFENDANTS’ NOTICE OF ERRATA
                                                            (602) 778-3700




                                                                                                                                           TO MOTION FOR PARTIAL
                                                                                       15    Oracle Corporation, a corporation;            JUDGMENT ON THE PLEADINGS
                                                                                       16    Oracle Financial Services Software, Inc.,
                                                                                             a corporation, and Does 1 – 25, inclusive,
                                                                                       17                        Defendants.
                                                                                       18
                                                                                       19          On July 13, 2020, Defendant Oracle Corporation filed Defendant’s Motion for

                                                                                       20   Partial Judgment (the “Motion”) (Doc 86). Exhibits 1 and 2 to the Motion were

                                                                                       21   inadvertently omitted from the uploading to the Court’s electronic filing system.

                                                                                       22   Accordingly, Exhibits 1 and 2 are attached to this notice.

                                                                                       23          DATED this 14th day of July 2020.

                                                                                       24                                           Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

                                                                                       25                                           By: s/ Caroline Larsen
                                                                                                                                       Caroline Larsen
                                                                                       26
                                                                                                                                       Douglas (Trey) Lynn
                                                                                       27                                              2415 East Camelback Road, Suite 800
                                                                                                                                       Phoenix, Arizona 85016
                                                                                       28                                              Attorneys for Defendants
